ON MOTION FOR RECONSIDERATION
ORDER
Upon consideration of Petitioner’s Motion for Reconsideration filed 18 June 1984, our ORDER of May 11, 1984, dismissing this appeal and the Mandate issued June 4, 1984, pursuant thereto are hereby VACATED. This appeal is restored to the calendar and further proceedings are STAYED therein pending final disposition by the Supreme Court on review of Lindahl v. Office of Personnel Management, 718 F.2d 391 (Fed.Cir.1983), with respect to which certiorari was granted 18 June 1984, Supreme Court docket No. 83-5954.